 NORTH SLOPE MECHANICALNorth SlopeMechanical and B.T.Mancini Co.,Inc., a Joint VentureandThomas P. Haynes.Case 28-CA-729430 September 1987SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 30 June 1986 Administrative Law JudgeRichard J. Boyce issued the attached supplementaldecision.The Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief, cross-exceptions, and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions,' and to adopt the recom-mended Order.2iMembers Babson and Stephens find no merit in the General Coun-sel's exception to the judge's refusal to award backpay for an approxi-mately 6-week period commencing 2 February 1984, when the B TManciniCo (Mancini) performed some minor construction jobs inAlaska that employed sheet metal workers The General Counsel doesnot contend that Mancini was a successor to the Joint Venture in whichithad been a partner Rather, she contends that discriminatee Haynes isentitled to backpay for this period on a theory of partnership liability oralternatively on an alter ego basis Theyagreewith the judge's rejectionof the General Counsel's alter ego theory and, as explained below, theyreject the exception that is based on a partnership liability theoryThey find the exception is without merit 'because the General Counselhas confused the question whether an entity isliablefor earnings provedto have been lost as a result of discrimination with the question whetherearnings have, in fact, been lost as a result of discrimination The JointVenture's discriminatory discharge of Haynes occurred on 10 January1983 It is undisputed that the Joint Venture had completed all its jobs by1November 1983 and had not employed any sheet metal workers onthose projects after 30 August, when it laid off the last four such employ-eesThus, even if Haynes had never been discriminatorily discharged inJanuary, he would have been laid off by August with the other employ-ees In the absence of a showing that the Joint Venture's sheet metalworkers had been promised subsequent employment with the Joint Ven-ture's partners, operating independently, or that Manciniengaged in adiscriminatory refusal to hire Haynes when it commenced its ownprojects the following February, there is no basis for finding that Hayneswas entitled to employment on those Mancini projects That Mancinihappened to hire two sheet metal workers-Burnett and Herman-whohad worked for the Joint Venture, provides nothing more than a basis forspeculation that Haynes might have been hired had he not been discn-minatonly discharged by the Joint Venture This is not a sufficient basisfor finding that Haynes' lack of earnings during this period was the prod-uct of the Joint Venture's original discrimination against him, which iswhat we are seeking to remedy hereMember Johansen adopts the judge's decision2 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to 1 January 1987 Ithe effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)ORDER633The National LaborRelations Boardadopts therecommended Order of the administrative lawjudge and orders that the Respondent, North SlopeMechanical and B. T. Mancini Co., Inc., a JointVenture, Prudhoe Bay, Alaska, its officers,agents,successors,and assigns,shall take the action setforth in the Order.Jane Goldman, Esq.,for the General Counsel.Marcus M. GunkelandPhillipM. Sims, Esqs. (Sims &Thomas),of San Jose, California, for the Respondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. By de-cision dated 4 April 1984,1 reported at 269 NLRB 869,the National LaborRelations Board(the Board) foundthatNorth Slope Mechanical and B. T. Mancini Co.,Inc., aJointVenture (Joint Venture) violated Section8(a)(4) and (1) of the National Labor Relations Act (theAct) on 10 January 1983 when it discharged Thomas P.Haynes, a journeymansheet metalworker employed byiton Alaska's North Slope. The Board accordingly or-dered the Joint Venture, among other things, to makeHaynes whole, with appropriateinterest,formonetarylosses resultingfrom the discharge. The Board's decisionwas enforced by the Court of Appeals for the Ninth Cir-cuit in an unreportedmemorandumdecision filed on 23April 1985.On 26 September 1985 theRegionalDirector forRegion 28 issued an amendedbackpay specification al-leging the amounts dueunder the Board's order.2 Ahearing onthe specification was held before me in Phoe-nix,Arizona, on 5 and 6 November 1985.1.THE PLEADINGSA. Backpay SpecificationThe backpay specification alleges that Haynes is enti-tled to back wages of $65,350.04, plus interest, and thatthese fringe benefit contributions are owing on hisbehalf: health and welfare, $2,235.38; local pension fund,$2,930.10; national pension fund, $1,953.40In support of these figures, the specificationalleges(a)That the backpay period runs from 10 January1983,when the unlawful discharge occurred, to 30August 1983, when the Joint Venture last employedsheet metal workers; and from 2 February 1984, whenB.T.Mancini Co., Inc., (Mancini Co. or Mancini) oneof the participants in the previously dissolved Joint Ven-ture,began using sheet metal workers ontheNorthSlope, to 20 March 1984, when that use ceased.iThismannerof setting forth dates comports with current Agencypractice2An original backpay specification issued on 15 July 1985 It was su-perseded by that of 26 September.286 NLRB No. 54 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)That an "appropriatemeasure" of the gross backwages due Haynes is the wages earned by one Jerry A.Burnett,"the only journeymansheet metalworker . . .regularly and substantially employed by" the Joint Ven-ture and then by the Mancini Co. during the backpayperiod,who realizedwages from them totaling$77,561.04 during that period-$18,110.28, $26,579.91, and$18,853.66 from the Joint Venture in the first three quar-ters of 1983, respectively, and $14,017.19 from the Man-cini Co. in the first quarter of 1984.(c) That Haynes earned $10,911 in the third quarter of1983 and $2112 in the first quarter of 1984, to be deduct-ed from his gross entitlements for those quarters; andthat he incurred job-search expenses of $812 in the thirdquarter of 1983, to be deducted from his interim earningsfor that quarter.(d) That an appropriatemeasure ofthe fringe benefitcontributions owing on Haynes' behalf is the hoursworked by Burnett during the backpay period, less hoursworked by Haynes for contributing employers duringthat period, times the hourly contribution rates pre-scribed by a certain collective-bargaining agreement theJoint Venture and then the Mancini Co. had with LocalUnion 72, Sheet Metal Workers International Association(theUnion); that the hours worked by Burnett for theJointVenture and the Mancini Co., in excess of thoseworked by Haynes for contributing employers, were 560,808, and 184.9, respectively, in the first three quarters of1983, and 400.5 in the first quarter of 1984; that the laboragreement prescribed hourly health-and-welfare contri-butions of $1.13 in 1983 and $1.20 in 1984, and hourlypension contributions of $1.50 to a local fund and $1 to anational fund; and that contributions to be paid for therespective quarters thus are: health and welfare, $632.80,$913.04, $208.94, and $480.60; local pension fund, $840,$1212, $277.35, and $600.75; national pension fund, $560,$808, $184.90, and $400.50.B. The Answer3(c)That,Burnett's lack of comparability aside, thespecification overstates his earnings for the first twoquarters of 1983 and the first quarter of 1984, which in-steadwere $17,412.74, $25,421.14, and $11,475.75, re-spectively.(d)That thespecification likewise misstates Burnett'shours for purposes of calculating fringe benefit contribu-tions owing on Haynes'behalf.The Joint Venture entered into a stipulation during thehearing,however,that the fringe benefit figures and cal-culations in the specification are accurate,assuming butnot conceding the specification to be correct on theissues of backpay period and Burnett's comparability.(e)That,in any event,Haynes is entitled to nothingbecause he declined job opportunities on 14 January and13 July 1983,because he left Alaska for less promisingjob markets in January 1983, because he left his member-ship"book"with the Union in Fairbanks while ostensi-bly seeking referral from union hiring halls in Arizonaand Minnesota, etc.U. BURDENSOF PROOFThe burdens of proof in backpay proceedings are asfollows:[W]hile the general burden of proof is upon theGeneral Counsel to establish the damage which hasresulted from Respondent'sestablisheddiscriminato-ry discharge, i.e., the gross backpay over the back-pay period, the burden of proof is upon the Re-spondent as to diminution of damages,whetherfrom the willful loss of earnings by the failure tolook for or keep a substantially equivalent job orfrom the unavailability of a job at Respondent'splant for some reason unconnected with the dis-crimination.5III.THE GENERAL COUNSEL'S BURDEN: HAYNES'GROSSBACKPAY ENTITLEMENTThe Joint Venture assertsin its answer(a)That the backpay period should not extend beyond30 August 1983, the last date the Joint Venture usedsheet metal workers before its dissolution;that inclusionof the postdissolution time when the Mancini Co. em-ployed sheet metal workers is improper.(b)That Burnett is not a comparable employee be-cause he was a shop steward while with the Joint Ven-ture,and thus entitled to favored treatment in case oflayoff; and that Richard Herman, who realized wagesfrom the Joint Venture of $3,646.92, $25,723.39, and$21,129.09, respectively, in the first three quarters of1983, and from the Mancini Co. of $13,851.17 in the firstquarter of 1984, is "a more representative employee" vis-a-vis Haynes.43The Joint Venture's original answerto theamended backpay specifi-cation,dated 11 October1985,was superseded by an amended answerfiled earlyin the hearing and identified as R Exh. 2The JointVenture states in its brief that it "had no person it consid-ered comparableto Haynes",that it chose Herman"more bydefault .simplyfor lack of a better person with which to compareHaynes "A. The Backpay PeriodPositions summarized.As mentioned, the specificationalleges thatthe backpayperiod runs from Haynes' 10January 1983 discharge date to 30 August 1983, whenthe Joint Venture last employed sheet metal workers;and from 2 February 1984, when the Mancini Co. beganusing sheetmetalworkers on the North Slope, to 20March 1984, when that use ceased.The Joint Venture contends, on the other hand, thatthe backpay period should not extend beyond 30 August1983; that inclusion of the postdissolution time when theMancini Co. employed sheet metal workers is improper.65MastroPlastics Corp,136 NLRB 1342,1346 (1962).6TheJoint Venture also contends that, by declining a job opportunityon 14 January 1983, Haynes brought the backpay period to an end. Evenif this were deemed a willful loss of earnings, however, it would not endthe backpay period-"if a claimant does willfully incur losses by eitherunjustifiably quitting or refusing substantially equivalent employment, heisnot deprived of his entire claim, but only so much of it as he wouldhave earned had he retained or obtained the interim job "Mastro PlasticsCorp,supra at 1350 fn 5 NORTH SLOPE MECHANICAL635Evidence.The Joint Venture derived from a partner-ship agreement entered into on 15 October 1982 betweentheMancini Co. and North Slope Mechanical. Theagreement provided, among other things, that the "prin-cipal office" of the Joint Venture be at Mancini's "busi-ness premises"; thatMancinimaintaina "partnershipbank account"; that a named official of Mancini be thetreasurer of the Joint Venture and maintain a "separateset of full and current books of account"; that Mancinihave a 51-percent interest,as againstNorth Slope Me-chanical's 49, in rights, obligations, moneys, and liabil-ities accruing to the Joint Venture; and that each partydesignatea "principal representative" to serve on a"managementcommittee" governing, the Joint Venture,with the Mancini representative having the decisive voteshould the two representatives disagree.The agreement further provided that Mancini "hireand pay all craft labor, labor benefits, staff labor cost,and other expenses" of the Joint Venture, being reim-bursed for such costs "as money is received by the part-nership account"; that "all labor shall be employees of"Mancini unlessotherwise agreed by the managementcommittee; that Mancini "hire craft labor as needed fromunion halls"; that the Joint Venture have no, employees,with "all personnel rendering services to" the Joint Ven-ture "remain[ing]the employees of the respective par-ties" and "new personnel employed specifically for workon the projects . . . becom[ing] employees of one of theparties at the time of employment"; and that North SlopeMechanical furnish, cost-free to the Joint Venture,needed offices, employee living accommodations, andshop space.The agreement also provided for an initial termthrough 31 January 1983, and for automatic 6-month re-newals until one party should notify the other of an"intent to terminate at least 30 days prior to the nextsixth [sic] month anniversary date."By letter dated 4 August 1983, the president of theMancini Co., Brooks Mancini, informed North SlopeMechanical that, "pursuant to" the termination clause inthe partnership agreement, his company "intend[ed] toterminateits participation in the Partnership." The letteradded:Though the Partnership Agreement continues untilthe end of our calendar year, it is our intent that thePartnershipwill not accept any more jobs otherthan those currently on the books. When those jobsare complete, in late August or early September1983,we will lay off all employees, divide all thephysical assets owned by the Partnership, and whenall receivables are collected, suppliers paid and alldebts resolved, we will divide the remainder per thePartnership Agreement.The Joint Venture wasengaged infour projects at thistime.Three were completed shortly; the last, around 1November 1983. Its complement of sheet metal workers,as of their last use on 30 August, was four. It had had asmany as 20 on the payroll at a given time On comple-tionof the final project, the parties divided jointlyowned assets, mainly small tools; reclaimed equipmentleased by own or the other to the Joint Venture; and laidoff all personnel with the possible exception of Flo Lan-caster, the officemanager.The Mancini Co. began to operate on the North Slopeas an entity apart from the Joint Venture-conducting amarket survey and perhaps bidding jobs-before theJointVenture's last project was done. At the outset ofthat undertaking-in October, according to Brooks Man-cini-it procured Lancaster to be officemanager, BarryPerkins to be divisionmanager,and Danny Strickland tobe estimator. Lancaster, as noted, had been and probablystillwas office manager for the Joint Venture.7 Perkinshad worked for the Joint Venture for 2 weeks or so inJuly 1983; and Strickland, described by Brooks Mancinias "an all around man" for the Mancini Co., had been aforeman and then a general foreman for the Joint Ven-ture until late August 1983.The Mancini Co. performed about seven jobs, allminor, before abandoning its North Slope activitiesaround the end of March 1984. They were of the samegeneral nature as those performed by the Joint Venture,although smaller. It employed three sheet metal workersfrom early February to late March, two of whom-JerryBurnett and Richard Herman-had worked in kindredcapacities for the Joint Venture.The North Slope offices of both the Joint Venture andtheMancini Co. were at Dead Horse, Prudhoe Bay, al-though apparently in different quarters. The Mancini Co.did not inherit the books, stationery, office equipment, ortelephone number of the Joint Venture. Payroll for bothwas handled by Mancini headquarters in California.Checks issued for the Joint Venture had borne a "JV"designation, however, to distinguish them from otherchecks issued by Mancini.Brooks Mancini testified, consistently with the partner-ship agreement, that the Mancini Co. was "the laborsource" for the Joint Venture, only to aver later thatNorth Slope Mechanical "provided the bodies." Heelaborated, in support of the latter assertion: "They knewwho was good and who wasn't. Coming in as an outsid-er, I just didn't have that information."Conclusions.The General Counsel urges, in support ofher contention that the backpay period include the timetheMancini Co. used sheetmetalworkers in Februaryand March 1984, that Mancini was "a continuation, with-out any discernible break, of [Joint Venture]." She elabo-rates,without case citation:It is analogous to a business in which there arethree or four departments and due to business con-ditions or the death of a partner, for example, oneor two of the departments are discontinued, whilethe others continue to operate. If a discriminatee7Lancaster testifiedthat she remained with the Joint Venture into De-cember,paying bills and closing out the books;and that she then wenthome to Montana,returning to the North Slope at Mancini's behest inJanuaryBrooks Mancini testified,on the other hand, that "no more in-voices, labor bills, or anything[were paid]with regard to the Joint Ven-lastproject,indeed,thatLancaster lastworked for the Joint Venture in mid-September, and that,after about amonth in Montana,she returned in the North Slope in mid-October to beMancini's office manager 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad worked in one of the continuing departments,his backpay would certainly continue notwithstand-ing the closure of other departments.The issue,more precisely, is whetherMancini inAlaska was an alter ego of the Joint Venture. If so, itinherited the JointVenture's obligation to reinstateHaynes, and the backpay period ran accordingly.LasVillas Produce,279 NLRB 883 (1986).The Board, dealing with the alter ego question, statedinAdvance Electric,268 NLRB 1001, 1002 (1984)Although each case turns on its own facts, we gen-erally have found alter ego status where the two en-terprises have "substantially identical" management,business purpose, operation, equipment, customers,and supervision, as well as ownership. . . . Otherfactorswhichmust be considered . . . include"whether the purpose behind the creation of the al-leged alter ego was legitimate or whether, instead,itspurpose was to evade responsibilities under theAct."8The present record contains no evidence that Man-cini's emergence in Alaska, more or less coincident withthe dissolution of the Joint Venture, was designed toevade responsibilities under the Act. Although neitherthat factor, nor any of the othersalone,is"thesine quanoof alter ego status,"9 recent Board decisions indicatethat its absence requires the presence of the others inlarge degree. See, for example,P.J.Hamil Transfer Co.,277 NLRB 462 (1985);Eagle ExpressCo., 273 NLRB 501(1984);Chippewa Motor Freight,261 NLRB 455 (1982).On the cases just cited, the General Counsel has failedtomake the requisite showing. Although Mancini andthe Joint Venture had a common business purpose, andthe partnership agreement gave Mancini distinct domi-nance in the managementof the Joint Venture,and Man-cini relied largely on personnel formerly with the JointVenture, and Mancini doubtless sought to serve the JointVenture's erstwhile customers, doing much the samekind of work, etc., importantdissimilaritiesobtained.With North Slope Mechanical out of the picture, own-ershipwas not "substantially identical." Nor was man-agement substantially identical, for, despite Mancini's ex-pansive authority under the partnership agreement, it nolonger had to deal with a representative of North SlopeMechanical to run the enterprise. Operational differencesexisted as well, Mancini obviously being much smaller inscope and revenues, and officing at a different locationwith a new telephone number. Equipment did not carryover, either, the parties having divided the tools and re-claimed their separately owned equipment on dissolutionof the Joint Venture. Mancini acquired new office equip-ment and supplies, as well. As for customers and supervi-sion, the record suggests some carryover, but it is under-developed.8The concludinginside quotationis from FugazyContinental Corp,265 NLRB 1301, 1302 (1982)8Fugazy Continental Corp,supra at 1301 In. 8 See alsoWoodlineMotor Freight,278 NLRB 1141 (1986)The inclusion in the backpay period of time after 30August 1983 is thus in error. That portion of Haynes'gross entitlement attributed to the first quarter of 1984,$14,017.19, therefore is stricken from the specification,reducing the alleged gross figure to $63,543.85. Thefringe benefit amounts attributed to that quarter-$480.60for health and welfare, $600.75 to the local pension fund,and $400.50 to the national pension fund-likewise arestruck,leaving alleged sums of$1,754.78, $2,329.35, and$1,552.90, respectively.B. The Comparable-Employee IssuePositions summarized.As noted, the specification al-leges that the wages earnedby JerryBurnett during thebackpay period are an appropriate measure of the grossback wages due Haynes; and that an appropriate measureof the fringe benefit contributions owing on Haynes'behalf stems from the hours worked by Burnett.The Joint Venture disputes Burnett's comparability, as-serting in its answer that Richard Herman is "a morerepresentative employee" vis-a-vis Haynesand arguing inits brief that it "had no person it considered comparableto Haynes."Evidence.Haynes has been a journeyman sheet metalworker since 1972. He began working for the Joint Ven-ture about 4 October 1982, having been dispatched bythe Union. George Wilson, Mancini's general manager inAlaska and its representative on the management com-mittee of the Joint Venture, testified in the earlier hear-ing that Haynes was "a good hand for us" and did "afine job." Similarly, Gary Fenton, the president of NorthSlope Mechanical and Wilson's opposite number on themanagement committee,testified in that hearing thatHaynes "worked very good," prompting his being madeforeman. Haynes twice served as foreman for the JointVenture, receiving $1.75 per hour above the base wageat that time. His pay stubs indicate that he acted in thatcapacity 7 of the 10 weeks he was on the payroll.Burnett, also a journeyman sheet metal worker, beganworking for the Joint Venture some 9 days afterHaynes-about 13 October 1982. He worked steadily forthe Joint Venture through the fall and early winter, asdid Haynes, and was part of the Joint Venture's regularcrew following the holiday break in early 1983, asHaynes would have been had he not been discriminatedagainst.He was among the Joint Venture's last foursheetmetal workers, being laid off on 30 August, andwas the union-designated steward during the 1983 por-tion of his time with the Joint Venture.The Union'sbusiness agent,Don Frederick, testifiedthat Burnett's being steward entitled him, under the ap-plicable project labor agreement,1° to be the last personlaid off in the event of a reduction in force, provided hewas qualified to do the work. Brooks Mancini testified tolike effect, although admitting he had never read theagreement. The agreement is not in evidence, and therecord contains no evidence that Burnett's payroll timein fact was prolonged because of such a provision. Nor10 Identified as the Sohio Prudhoe Bayoil pool agreement,not to beconfused with the Union's standard area agreement. NORTH SLOPE MECHANICAL637does the record contain any convincing evidence thatBurnett's skills exceeded those of Haynes.' iHerman,another journeyman sheet metal worker, firstworked for the Joint Venture for 10 days starting about17 January 1983. He was rehired on 11 April,remainingon the payroll until the 30 August layoff of the last foursheetmetalworkers.Despite the avowal in the JointVenture's answer thatHerman ismore comparable toHaynes thanin Burnett,Brooks Mancini would have itthatHerman isnot comparable either, testifying, "IknowMr. Hermanwas able to do detailing, and I don'tbelieveMr. Haynes is able to do that."The Region 28 official who prepared the backpayspecification, CharlotteMalone,testified that she deemedBurnett comparable to Haynes for purposes of the speci-fication because both were hired by the Joint Venture atabout thesame time,were nonsupervisory journeymen,and were part of the regular crew, beyond which Bur-nettwas the only sheet metal worker employed by theJoint Venture and then the Mancini Co. throughout thealleged backpay period.Conclusions.The Joint Venture, in its answer not con-testing the specification's use of the comparable-employ-ee concept, and in fact embracing that concept by pro-posing Herman asmore representative than Burnett, isprecluded from challenging that approach.12The question, then, is whether the General Counselhas mether burden of proving that Burnett is sufficientlycomparable to Haynes to provide a valid premise for cal-culation of Haynes' entitlement. Both were journeymansheet metalworkers, both joined the Joint Venture's pay-roll in early October 1982,remainingthrough the falland early winter; both would have been part of the regu-lar crew on the postholiday resumption of activity inearly 1983, but for the discriminationagainstHaynes;and the record provides no basis for inferring thatHaynes would have been laid off before Burnette in theabsence of discrimination. 13 Haynes, a foreman much ofthe time, did receive a higher wage than Burnett onthose occasions, but the Joint Venture hardly can protestBurnett's comparability on that account."11Fredericktestified that he has noparticularinsightinto the skills ofeither Haynes or Burnett.18As itseems to be doing in its briefby statingthat it considers noone comparable to HaynesSec 102 54 of the NLRB Rulesand Regula-tions(1982), states in relevant part"(b) [I]f therespondent disputeseither theaccuracy of thefigures inthe specification or thepremises onwhich theyare based,he shall specifically statethe basis for his disagree-ment,settingforth indetail his positionas to the applicablepremises andfurnishing the appropriate supporting figures(c)If the respondentfiles an answer to the specificationbut fails to deny anyallegation of thespecification in the manner requiredby subsection(b) of this section, andthe failureso todeny is not adequatelyexplained, suchallegation shall bedeemed to be admitted to be true ."i3As noted, the recordcontains no evidence that Burnettenjoyed fa-vored layofftreatment by being a stewardNor does the recordcontainany convincing evidence,aside from imps oper considerations,that Bur-nettwas a more desirableemployeethanHaynes Therefore,the "inno-cent discrimmatee.should receive the benefitof anydoubt ratherthan.the wrongdoer responsible for the existence of any uncertain-ty"United Aircraft Corp,204 NLRB 1068 (1973)14Alaska Chapter (AGC),119 NLRB 663, 667 fn 8 (1957)Given these points of similarity, and since "the Boardhas wide discretion in selecting criteria for reconstruct-ing what would have happened . . . but for the discrimi-nation,"15 since the formula used need not achieve abso-lute certainty, but need only be "reasonable and fair" inthe circumstances, 16 since "rarely if ever do two em-ployees have exactly the same ability, skill, dilligence[sic] and other qualities,"17 and since the Joint Venturehas failed to demonstrate by any objective standard thatHerman would be more suitable, the selection of Burnettis acceptable.C. The Gross Backpay and Expenses Figures in theSpecificationPositions summarized.Recapitulating, the specificationalleges that Haynes' gross back wages entitlement, basedon Burnett's earningsfrom the Joint Venture in the firstthree quarters of 1983, is $63,543.85. The specificationalso allegesthat Haynes incurred job search expenses of$812 in the third quarter of 1983, to be deducted fromhis interimearningsfor that quarter.The specification further alleges that fringe benefitcontributions owing on Haynes' behalf, based on thehours worked by Burnett in those three quarters, are:healthandwelfare,$1,754.78; localpension fund,$2,329.35; and national pension fund, $1,552.90.The Joint Venture alleges in its answer that Burnett'searningsin the first two quarters of 1983 were less thanalleged in the specification, and denies for want ofknowledge that Haynes incurred the expenses alleged inthe specification.Regarding fringe benefits, the JointVenture stipulated that the figures and calculations in thespecification are correct, disputing only Burnett's compa-rability and the scope of the backpay period.Evidence.General Counsel's Exhibit 6 is a seven page"Summary of Payroll Records" concerning Burnett. Theaforementioned CharlotteMalone testified that it wasprepared by her, extracting from "the original payrollrecords" of the Joint Venture. It was received in evi-dence without objection.Page 1 of Exhibit 6 summarizes the hours worked andthewages earned by Burnett in each month and eachquarter during the backpay period. Pages 3-7, more spe-cifically,set forth the hours worked and the wagesearned byBurnett,day by day, during the same period.Page 2 deals with fringe benefit figures and calculations,over which, as noted, dispute is nonexistentThe figures appearing on pages 1 and 3-7 of Exhibit 6at once are internally consistent and correspond withthose in the specification concerning Burnett's 1983wages from the Joint Venture. The Joint Venture, more-over, offered no evidence to support its assertion thatBurnett's earningswere other than as alleged in the spec-ification, nor does it raise theissuein its brief.With regard to the expenses of $812 allegedly incurredby Haynes in the third quarter of 1983, he testified with-isGolden State Bottling Co v. NLRB,467 F 2d 164, 166 (9th Cir1972),NLRB v. Superior RoofingCo, 460 F 2d 1240, 1241 (9th Cir 1972)isBrown & Root,Inc,132 NLRB 486, 490-491 (1961) See also RikalWest,Inc, 274 NLRB 1136 (1985)17 InternationalTrailer Co,150 NLRB 1205, 1209 (1965) 638DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDout refutation and credibly that he flew from Minneapo-lis toFairbanks in search of work on 6 July 1983, paid afare of $587; that he obtained work after about 5 days;that his food expenses for those 5 days were $150; andthat his interim lodging expenseswere $75.18Conclusions.As mentioned, the Joint Venture agreeswith the fringe benefit figures and calculations containedin the specification. Additionally, General Counsel's Ex-hibit 6 is uncontroverted and convincing that Burnett's1983 earnings, and thus Haynes' gross back wages enti-tlement,were as stated in the specification; and Haynes,testifying about his job search expenses in the third quar-ter of 1983, persuasively validated the specification inthat respect.The General Counsel thus has met her burden of prov-ing those allegationsof the specification.Accordingly,Haynes' gross back wages entitlement, exclusive of inter-est, is $63,543.85; the fringe benefit contributions owingon his behalf are $1,754.78 for health and welfare,$2,329.35 to the local pension fund, and $1,552.90 to thenational pension fund; and he is entitled to an $812 ex-pensesdeduction from interim earnings for the thirdquarter of 1983.19IV. THE JOINT VENTURE'S BURDEN: INTERIMEARNINGS, WILLFUL LOSS OF EARNINGSPositions summarized.The Joint Venture contends thatHaynes is entitled to nothing because he declined job op-portunities on 14 January and 13 July 1983, because heleftAlaska for less promising job markets in January1983,because he left his membership book with theUnion in Fairbanks while ostensibly seeking referral fromunion hiring halls in Arizona and Minnesota.The specification concedes that Haynes' entitlementshould be reduced by $10,099, that being his interimearnings, less job searchexpenses,for the third quarterof 1983.Evidence.On 10 January 1983, following his discharge,Haynes had a telephone conversation in Fairbanks, withthe Union's business manager, Don Frederick, who saidhe would seek Haynes' reinstatement. The next day, 11January,Haynes flew to Fairbanks from the NorthSlope; and on 12 January, he discussed his situation withFrederick at the union hall. Frederick said he would callGeorge Wilson, Mancini's representative on the manage-ment committee of the Joint Venture, in hopes of resolv-ing the matter, and instructed Haynes to "hold tight" inthe interim.Also on 12 January, Haynes signed theUnion's out-of-work list.During work-call at the union hall the morning of Jan-uary 14, a Friday, Haynes' name was called for a jobwith a firm known as Holiday Parks. He responded that18 Explaining the low lodging expenses,Haynes testifiedthat he stayedwith friends in quarterstheywere renting19 "Expenses,such as for transportation,room, and boardincurred inconnectionwith working elsewhere than forRespondent,which wouldnot have been incurred but forthe discrimination against him and theconsequentnecessity of his securing interim employment, are properlydeducted frominterim earnings."Aircraft& Helicopter Leasing, 227NLRB 644, 649 (1976). Not deductible, however, are job searchexpensesincurred in quartersdevoidof interim earningsMastroPlasticsCorp,supra,136 NLRB 1348fn. 5, NLRB Casehandling Manual(Part 3) Com-pliance Proceedings, Sec 10610(Aug 1977)hewas "not available," his professed understandingbeing that he could not accept referral until he had re-ceived a termination slip and thus was officially separat-ed from his previous employer. The Joint Venture as yethad not given him such a slip. Frederick testified, on theother hand, that, while the Unionmust"ascertain if aperson is legitimately laid off" before referring thatperson to a new job, and that this normally presupposesa termination slip, he had obtained verification ofHaynes' termination fromWilson, obviating that need.Otherwise, Frederick added, he "would not have al-lowed Mr. Haynes to sign the list."Haynes' Joint Venture job, being remote from habita-tion, included room and board. It also provided an abun-dance of compensable hours, many at a premium rate.Thus, Haynes worked at least 70 hours in each of his last5weekly pay periods with the Joint Venture, generallybeing paid at a "regular" rate for the first 40, at an"overtime" rate of time and one-half for the next 20, andat a "doubletime" rate for the remainder. Burnett's expe-riencewith the Joint Venture, during the backpayperiod, was similar.By contrast, the Holiday Parks position proffered on14 January was "in-town," meaning that room and boardwere not provided,and entaileda 40-hour workweek,meaning no overtime pay.20 But, being a second-shift sit-uation, it did pay a 15-percent shift differential. For allitsshortcomings,Haynes testified that he would havetaken this job but for the "strict requirement" that hehave a termination slip from his former employer. Helater cast doubt on the economic feasibility of his doingso, however, not to mention the trustworthiness of thatassertion, testifyingWell, a man that's travelling 4,000 miles to work ona 40-hour job, and has to pay his own rent, food,and lodging, and has a family to support, it's virtu-ally impossible for him to support his family andhimself in two different locations.Union records disclose that four registrants refused re-ferral to Holiday Parks on 4 January and again on 10January, and that five besides Haynes refused on 14 Jan-uary.The opening of 14 January finally was filled byFrederick's calling one Jerry Trainor in Oregon afterthat day's work-call. Trainor accepted by telephone, thenflew to Fairbanks over the weekend. The record doesnot reliably disclose the duration of that job.2120Testifying for the JointVenture,MartyFitchette,formerly theUnion's office manager, averred that she could not"recall any instance"when Holiday Parks "did not call for in-town,five8-hour days" "Gen-erally speaking,"she added, "five 8's [i.e, a 40-hour week] was an in-town job " Even so,she continued,HolidayParks commonly"put menout in thefield,out-of-town kindof work,"such as "six 9's in Barrow,sometimes seven 10's " People also were dispatched to work "in theshop"for Holiday Parks, she went on,and they always worked a 40-hourweek, in townThe recordleaves to speculation whether the job in ques-tion carriedout-of-townpossibilities21Fitchette testified that she telephonedthe Union's office while thepresent hearing was in progress,being toldthatthe job lasted "intoMarch" Thiswas hearsay of a most unreliable sort, and is disregarded NORTH SLOPE MECHANICAL639Haynes received his termination slip from Frederickon 14 January following the work-call. The Joint Ven-ture had sent it to the Union. Frederick told him at thetime that the Joint Venture would not reinstate him; andsuggestedthat he go home to Phoenix and file an unfairlabor practice charge against it.Haynes stayed in Fairbanks through Tuesday, 18 Janu-ary, seeking work through the Union. Nothing material-izing,he flew to Phoenix on 19 January and on 20 Janu-ary he filed the charge with the Phoenix Regional Officeof the NLRB.Haynes remained in Phoenix until late March. Whilethere, so he testified, he undertook a multifaceted but un-successful effort to find work:22 promptly registering atthe state unemployment office, and visiting it every 2weeks to check joblistings andsubmit a form detailinghis job search since the previous visit;23 appearing at thehiring hall of the local sheet metal workers union "everymorning for roll call";24 examiningthe help-wanted ad-vertisements in the Phoenix paper "on a daily basis," andeither telephoning or personallyvisitingthose whose adsseemed promising;talking to friends in the trade whomight haveleads;and recurrently calling on firms in thearea that perhaps could use his skills-welding compa-nies,body shops, equipment repair firms, air-conditioningcompanies, sheet metalbusiness, etc.25He called ac-quaintances and local unions in other parts of the coun-try, including the Union in Fairbanks,as well.26In late March, failing to generate a single offer in thePhoenix area and having "dropped a couple monthsbehind" in his house payment, Haynes sold his home;and,with his family, moved to the area of Princeton,Minnesota,where he owned a house and had livedbefore. Princeton is about 65 miles from Minneapohs-St.Paul, according to Haynes.The move to Minnesota took 6 days. En route, Haynestestified,he spoke by telephone with officials of sheetmetalworkers local unionsinseveralStates-NewMexico, Texas, Iowa, Illinois-looking for work. He wastold in each instance that nothing was available.Once in Princeton, Haynes related, he followed muchthe same procedure he had observed in Arizona:register-ing with the state unemployment agency,and mailing it aform every 2 weeks describing his job search since theprevious submission; telephoning the sheet metal workerslocal union in St. Paul "on the average of once or twicea month" to ask about work; perusing the help wantedadvertisements in the Sunday Minneapolis paper, andeither telephoning or personally visiting those whose adswere encouraging; repeatedly visiting or telephoning22 Haynes' accountof his jobsearch, in Phoenix and later,was uncon-tradicted and convincingly rendered,and is credited23 Continued qualification for unemployment benefits required biweek-ly submission of a job search declaration.24 Haynes testified that some 300 to 400 registrants were on the out-of-work list of the Phoenix local at the time2eHaynes testified that he checked with from three to five firms on anaverage day He identified-by name, locai.ion, or other specific feature-some 12 that he regularly called on26Haynes conceded that his calls to remote locals were of dubiousvalue-"they just won't tell you [that jobs exist], because they would justas soon not have a flood of guys coming in and setting around on thebench "heating,air-conditioning, sheet metal, and kindred firmsboth in the Twin Cities and in Princeton and the nearbycommunities of Cambridge, Mora, and Zimmerman;27and continuing to telephone friends and local unions else-where in the country.Haynes' job searchinMinnesotawas no moresuccess-ful than it had been in Arizona.On 6 July 1983 having been told by a friend that pros-pectswere favorable in Alaska, Haynes flew to Fair-banks. He signed the Union's out-of-work list on 7 July.On 13 July he declined referral to Holiday Parks. On 18July, he was referred to a firm on the North Slope,Fluor, Alaska, working there until about 5 August. Then,after a brief period of unemployment, he accepted refer-ral to a job on the North Slope with H. P. Foley Co.,where he remained beyond the 30 August end of thebackpay period as reduced. Haynes earned $10,911 in thethird quarter of 1983, according to the specification-presumably a reference to hisearningsfrom these refer-rals.Explaining why he refused the Holiday Parks referralthis time, Haynes testifiedIknew I was going out on another job forH. P. Foley.. . . I had talked to a guy that told methatwork was coming in and I was positioned onthe [out-of-work] list to where I would have got thejob, and I knew that.Other than as conceded in the specification, the recordcontainsno evidence that Haynes had-interim earningsduring the backpay period.The Union's Frederick testified that a "considerableamount of work" was available through the Union fromJanuary through August 1983; and that,in his"opinion,"everyone available for and not refusing work "did go towork." Similarly,Marty Fitchette, the Union's officemanager atthe time, testified that "a lot of employment"existed during that time; that the opportunities "grew asthe time period became later, but we were lucky to havehad good employment early in that time period, too."Haynes left his membership book or card with theUnion in Fairbanks throughout the backpay period, testi-fying that he always "intended on going back to Alaska.. . as soon assome work started up there." Fredericktestified that, although a member of an outside local canobtain referral without transferring his book,. . . most people do want to transfer in because ofour hiring-hall list, the A, B, C-list system. Theywould not be able to elevate themselves any higherthan the C list if they were not a member. So it wasto their benefit to transfer in.2827Haynes estimated that hemade20 to 25 trips to the Twin Citieslooking for work in April, May, and June He named five firms there thathe contacted,adding that he called on others whose names escaped himHis entitlement is not prejudiced by his inability to remember allAmeri-canMedical Insurance Co.,235 NLRB 1417, 1421 (1978),Pat Izzi Truck-ing Co,162 NLRB 242, 245 (1966)28 Frederick amplified "The A list is.allmembers who are con-tinuously covered by the agreement for a period of three years and arebona fideresidentsof the State of Alaska The Blist,same criteria asContinued 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHaynes testified that, when he was seeking work inPhoenix, "you definitely had to transfer your card in be-cause of the amount of men that was unemployed in thearea."He also testified that, calling the local in St. Paulsometime after the backpay period, he was told his jobchances would be good if he transferred his card in"So," he went on, "[he] transferred [his] card in and gota job."Conclusions.The Joint Venture has failed its burden ofproving that Haynes willfully incurredlostearningsduring the backpay period, or that hisinterim earningsexceeded the $10,911 admitted in the specification. More-over, the weight of evidence-specifically, Haynes' con-vincing account of his job search in Arizona, Minnesota,and Alaska-affirmatively demonstrates that he sought tomitigatethe Joint Venture's liability in good faith andwith reasonable diligence.The Joint Venture's chief contention, that Hayneswillfully incurred loss by declining referral to HolidayParks on 14 January, is rejected for each of these rea-sons:29(a)Extracting fromWaukegan-North Chicago TransitCo., 235 NLRB 802, 802 fn. 4 (1978): "The obligation tomitigate an employer's backpay liability requires onlythat the claimant accept substantially equivalent employ-ment."On the job from which he was discharged, Haynes re-ceived room and board and an abundance of overtimepay. The Holiday Parks job, on the other hand, assurednone of that, and so was not "substantially equivalent."30Indeed, had Haynes accepted the markedly less reward-ing Holiday Parks job so soon after his discharge, he ar-guably would have "willfully incurred a loss by accept-ing an `unsuitably' low-paying position."31(b) The Joint Venture has failed to show in any proba-tiveway how long Haynes' employment by HolidayParks would have lasted. To paraphraseAlaska Chapter,AGC,supra at 671 fn. 14Lacking proof that by refusing the dispatch to [Hol-iday Parks] [Haynes] thereby forfeited employmentfor an ascertainable period, we find that his refusalof the dispatch does not warrant a reduction or toll-ing of the backpay owed ....32above, but have been continuously covered by the agreement for aperiod of one year Then, C list says all others "29The following discussion assumes for argument that the lack of atermination slip from the Joint Venture was not in fact an impediment toHaynes' referralso CfITO. Corp.,265 NLRB 1322, (1982),Waukegan-North ChicagoTransit Co,supra,Southern Silk Mills,116 NLRB 769, 772-773 (1956)The Joint Venture argues that the issue of equivalency is "moot"in lightof Haynes' testimony that, had he had a termination slip from the JointVenture, he would have taken the Holiday Parks job As earlier indicat-ed, this testimony was less than convincing, particularly given Haynes'later comments about the economic infeasibility of his having in-townwork. But, whether or not his reasons for declining the job square withsome legal justification, his duty to mitigate the Joint Venture's liabilitydid not require him to do otherwise CfI.TO Corp.,supra, 265 NLRBat 1330 fn 3091Aircraft & HelicopterLeasing, supra, 227 NLRB at 647 fn 10,NLRBY.Madison Courier,472 F 2d 1307, 1321 (D C Cir 1972)32 See alsoGreat Plains Beef Co,255NLRB 1410, 1411(1981),Champa Linen Service Co,222 NLRB 940, 942 (1976);Lloyd's Ornamen-tal & Steel Fabricators,211 NLRB 217, 218 (1974)(c)As stated inKeller Aluminum Chairs Southern,171NLRB 1252, 1257 (1968)[T]here is norequirementthat an employee wrong-fully terminated must instantly seek new work; it isonly required that the record as a whole show thathe exercised due diligence to this end.Thus, inL T.O. Corp.,supra, the Board concluded, look-ing at the backpay period "as a whole," that it need not"consider what [the claimant] did during the initial fourweeks." And inAlaska Chapter, AGC,supra at 670, theBoard determinedthat a singlenonacceptance of a jobreferral... is insufficient to rebut the evidence . . . which... establishes that [the claimant] was diligent inhis search for employment . . . .33(d)Haynes reasonably could decline referral, at leastfor a time, pending the outcome of Frederick's attemptto obtain his reinstatement by the Joint Venture.Grey-hound Taxi Co.,274 NLRB 459 (1985).34 He did notlearn untilafter the work-call in question that Frederickhad notsucceeded.3aThe Joint Venture's contention that Haynes willfullyincurred loss by leaving Alaska likewise is rejected.Quoting fromChampa Linen Service Co.,supra:"[A] claimant may seek a job beyond the vicinity ofthe labor marketand stillbe entitled to backpay" solong as the reason for leaving . . . was to seek a joband would not have obtained but for the unlawfuldiscrimination. 3 6Haynes plainly would not have left but for the unlaw-fuldischarge, and the ongoing diligence of his subse-quent job search leaves no doubt that his reason fordoing so, apart fromreunitingwith his family, was toseek employmentminimizingthe damage to his econom-ic situation.He was persuasive that the Holiday Parksjob, promising neither subsistence nor overtime, was ofdoubtful adequacy to that end; and Frederick's recom-mendation that he return to Phoenix on failure of the re-instatementeffort indicates that nothing much better wasin the offing. True, Frederick and Fitchette testified in92 SeealsoA. S. Abell Co,257 NLRB 1012, 1015 (1981);Saginaw Ag-gregates,198 NLRB 598, (1972)sa The passage alluded toinGreyhound Taxi Coappears in the under-lying decisionof Administrative Law JudgeWilliamL. Schmidt. TheBoard,for otherreasons and without addressingthatpassage,overruledJudge Schmidt in substantialpartThe Court of Appeals for the NinthCircuitin turn reversed the Board,endorsing Judge Schmidt's decision infullWakefield v. NLRB,779 F 2d 1437 (9th Cir.1986)The Board thenissued a decision on remand in line with thatof the Ninth CircuitGrey-hound TaxiCo, 279 NLRB 1080(1986).96 Respondent argues that Haynesshould haverequestedthe HolidayParks jobon learning that reinstatementwas out Frederickapparentlydid not raise this as a possibility,however, insteadadvising Haynes toreturn toPhoenix Thissuggests that Frederick did not deem the job suit-able for Haynes, or that it bythen had been claimedby Trainor, inOregon36 The inside quotationis fromMastro Plastics Corp,supra,136 NLRB1350 fn5See alsoBig Three Industrial Gas Co,263 NLRB 1189, 1202(1982),Mandarin,238 NLRB 1575 (1978) NORTH SLOPE MECHANICAL641the abstract that jobs were available during the severalmonths of Haynes' absence from Alaska, but these gener-alizationshardly satisfy the Joint Venture's burden ofshowing if, by whom, and when he would have beenemployed had he stayed.37Also rejected is the Joint Venture's contention thatHaynes willfully incurred loss by leaving his membershipbook with the Union in Fairbanks, rather than transfer-ring it to the local unions serving; the areas of his jobsearch in Arizona and Minnesota. This contention reliesprincipally on Haynes' testimony, referring to job pros-pects through the sheet metal workers hiring hall inPhoenix, that one "definitely had to transfer [his] card inbecause of the amount of men that was unemployed inthe area."Even accepting Haynes' questionable implication thatthe Phoenix local based referral priority in part on local-union membership, which probably would violate theAct,38 the failure to transfer his book does not overridethe manifest sincerity and energy with which he pursuedwork generally. As the Board has said, "the sufficiencyof a discriminatee's efforts to mitigate backpay will bedeterminedwith respect to the backpay period as awhole";39 a claimant is not held to "the highest standardof diligence" in the search for interim employment,40and need not apply for "each and every possible job thatmight have existed" in the industry;41 and "labor condi-tions in the area" are among the "factors to be consid-ered"when assessing the reasonableness of a claimant'seffort.4 2Finally, the Joint Venture's contention that Hayneswillfully incurred loss by declining referral to HolidayParks following his return to Alaska on 13 July is reject-ed.The earlier discussion of nonequivalency concerningthe Holiday Parks job refused in January applies no lessto this instance. That Haynes' refusal was not frivolous isindicated,moreover, by his explanation that he under-stood referral to the North Slope to be imminent, and byhis then being referred, to Fluor Alaska on the NorthSlope, on 18 July.34 Seefn 32, supra, and accompanying text The record does not sup-port the Joint Venture's assertion that Haynes knowingly moved into lessjob opportunity by leaving Alaska, thereby willfully incurring lossKnickerbocker PlasticCo, 132 NLRB 1209 (1961), cited by the Joint Ven-ture, therefore does not apply "Success," one might note, "is not themeasure of the sufficiency of the discnmmatee's search for interim em-ployment "Aircraft & Helicopter Leasing,supra, 227 NLRB at 646 fn 1938ES,Plumbers Local 198 (Jacobs/Wiese),268NLRB 1312, 1319(1984),Q. V L Construction,260 NLRB 1096 (1982)38I T.O. Corp,supra, 265 NLRB at 1330 In 3040 Aircraft & Helicopter Leasing,supra, 227 NLRB at 647 fn 1941Champa Linen ServiceCo, supra, 227 NLRB 94242Aircraft & Helicopter Leasing,supra;Mastro Plastics Corp,supra, 136NLRB 1359 fn 5Even so, the Joint Venture argues that Haynes willful-ly incurred loss because the North Slope jobs to whichhe was referred were of limited duration (short-call) andbecause H. P. Foley Co. paid only about $18 an hour, asopposed to $25-$30 paid by Holiday Parks. This, howev-er, overlooks the value of the room and board providedby the North Slope employers and the fact thatHaynes'living expenses would be deductiblefrom his interimearnings-and thus payablein a senseby the Joint Ven-ture-had he takenan in-town job. Additionally, itsecond-guessesHaynes' demonstrably genuine effort toobtain the best job extant, thereby flouting the previous-ly quoted adjuration that the "innocent discriminatee...should receive the benefit of any doubt rather than.. . the wrongdoer."43Regarding Haynes' interim earnings,the Joint Ventureoffered no evidence that they exceeded the amount ad-mitted in the specification-$10,911.Therefore, the Joint Venture, having failed to provewillful loss of earnings,Haynes'interim earnings being$10,911, and his deductible job-searchexpenses being$812, his net interim earnings were $10,099. Subtractingthat from his gross back-wages entitlement of $63,543.85,his net entitlement, exclusive of interest, is $53,444.85. Inaddition, fringe benefit contributions owing on his behalfare $1,754.78 for health and welfare, $2,329.35 to thelocal pension fund,and $1,552.90 to the national pensionfund.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed44ORDERNorth Slope Mechanical and B. T. Mancini Co., aJoint Venture, Prudhow Bay, Alaska, its officers,agents,successors, and assigns, shall pay to ThomasP.Haynesthe sum of $53,444.85 plus interest thereon until paid asprescribed inIsisPlumbing Co.,138 NLRB 716 (1962),andFlorida Steel Corp.,231NLRB 615 (1977),makingappropriate deductions for taxes; and shallmake fringebenefit contributions on his behalf of $1,754.78 for healthand welfare, $2,329.35 to the local pension fund, and$1,552.90 to the national pension fund.4543UnitedAircraft Corp ,supra at fn 1244 All outstanding motions inconsistent with this recommended Orderare denied If no exceptionsare filedas provided by Sec.102 46 of theBoard'sRules and Regulations,the findings,conclusions, and recom-mended Order shall, asprovidedin Sec 102 48 of the Rules, be adoptedby theBoard and allobjectionsto them shall be deemed waived for allpurposes45Theparties to the JointVenture,North Slope Mechanical, andB T ManciniCo , are jointlyand severally responsible for satisfying thisobligationGreat Lakes Dredge & DockCo, 240 NLRB 197 (1979).